UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

DANIEL SABINO,

Plaintiff,
-against-
SUPERINTENDENT OF FISHKILL 19-CV-7268 (NSR)
CORRECTIONAL FACILITY; LYNN J.
LILLEY, SUPERINTENDENT OF SUPPLEMENTAL ORDER OF SERVICE

WOODBOURNE CORRECTIONAL
FACILITY; and JOHN DOES 1-3,
CORRECTION OFFICERS, FISHKILL
CORRECTIONAL FACILITY,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On November 14, 2019, in response to this Court’s Valentin Order, dated August 16, 2019
(ECF No. 6), the Court received correspondence from Defendants’ Counsel, the New York State
Assistant Attorney General (“Attorney General”) identifying the John Doe officers listed in
Plaintiff's complaint as Corrections Officers Christopher McFarlane and Curtis Murphy. (ECF
No. 16.) The Attorney General also advised that the Superintendent of Fishkill Correctional
Facility, Robert Cunningham, retired from the New York State Department of Corrections and
Community Supervision (‘DOCCS”) in October 2018, and that the individual who was the
Superintendent of Fishkill Correctional Facility in October 2018 (and continuing to present) is
Leroy Fields.

To allow Plaintiff to effect service on these Defendants through the U.S. Marshals Service,
the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form
(USM-285 form) for Christopher McFarlane, Curtis Murphy, and Leroy Fields. The service

address for Christopher McFarlane is: Fishkill Correctional Facility, 52 Prospect Street, Beacon,
1

 

 
New York 12508. The service address for Curtis Murphy is likewise: Fishkill Correctional
F acility, 18 Stack Drive, Beacon, New York 12508-0307. The service address for Leroy Fields is
the same: Fishkill Correctional Facility, 18 Stack Drive, Beacon, New York 12508-0307. The
Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all of
the paperwork necessary for the Marshals Service to effect service upon these Defendants.

It is Plaintiffs responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir, 2012). Plaintiff must also notify the Court in writing if his address
changes, and the Court may dismiss the action if he fails to do so.

The Clerk of Court is directed to mail a copy of this Order to Plaintiff and show proof of
service on the docket. The Clerk is further ordered to change the docket and case caption to reflect
Defendants’ correct names as follows: (1) substitute Leroy Fields as the Superintendent of Fishkill
Correctional Facility; and (2) terminate John Does 1-3 and add Defendants Correction Officers
Christopher McFarlane and Curtis Murphy.

Dated: November |€, 2019 SO ORDERED:
White Plains, New York te” y;

 

 

NELSON S. ROMAN
United States District Judge

 
SERVICE ADDRESSES

LEROY FIELDS, Superintendent
Fishkill Correctional Facility

18 Stack Drive

Beacon, New York 12508-0307

CHRISTOPHER MCFARLANE, Correction Officer
Fishkill Correctional Facility

18 Stack Drive

Beacon, New York 12508-0307

CURTIS MURPHY, Correction Officer
Fishkill Correctional Facility

18 Stack Drive

Beacon, New York 12508-0307

 
